Citation Nr: 0414666	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  99-07532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD), hypertension, hemorrhoids, 
degenerative joint disease of the ankles, tendinitis of the 
knees, degenerative disc disease of the cervical spine, spina 
bifida occulta, a disorder manifested by generalized joint 
and muscle pain, a skin disorder with cutaneous abscesses and 
axillary folliculitis, a left varicocele, a genitourinary 
disorder manifested by burning on urination and ejaculation, 
hearing loss, and tinnitus.

2.  Entitlement to an increase in a 30 percent rating for 
headaches.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


REMAND

The veteran served on active duty from March 1989 to June 
1992.  This case comes to the Board of Veterans' Appeals 
(Board) from RO rating decisions which denied the benefits 
listed on the cover page.

As part of this appeal, a Travel Board hearing was conducted 
at the RO in September 2003.  However, apparently the tape 
recording of that hearing was inaudible, so a written 
transcript could not be made.  The Board sent the veteran a 
letter telling him this in April 2004, and he was given the 
option of having another hearing.  In May 2004 he reponded, 
indicating he wanted another Travel Board hearing.  Thus the 
RO must schedule another Travel Board hearing.

Accordingly, the case is remanded for the following action:

The RO should schedule the veteran for 
another Travel Board hearing in 
connection with his appeal.  After the 
hearing is conducted, the case should be 
returned to the Board, in accordance with 
appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


